IN THE SUPREME COURT OF THE STATE OF NEVADA


TIFFANI D. HURST,                                       No. 70142
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
                                                                    ED
WILLIAM S. POTTER, DISTRICT                                 APR 2 0 2016
JUDGE,
Respondents,
   and
ROBERT JOHNSON,
Real Party in Interest.

TIFFANI D. HURST,                                      No. 70191
Appellant,
vs.
ROBERT JOHNSON,
Respondent.



        ORDER DENYING PETITION (DOCKET NO. 70142) AND
            DISMISSING APPEAL (DOCKET NO. 70191)
             This is an original pro se petition for a writ of mandamus or
prohibition arising from a relocation matter (Docket No. 70142) and a pro
se notice of appeal apparently informing the court that petitioner has filed
the petition for a writ (Docket No. 70191).
             As to petitioner's argument in the writ proceeding regarding
the peremptory challenge, we conclude it was properly rejected as
untimely because the district court had already commenced hearing a
contested matter regarding real party in interest's visitation schedule with
the child.    See SCR 48.1(5) (providing that a notice of peremptory
  challenge may not be filed against a judge who has made any ruling on
                                                                        or
  commenced hearing a contested matter); see also State. Dep't Moto
                                                                                r
  Vehicles & Pub. Safety v. Eighth Judicial Dist. Court,      113 Nev. 1338,
  1342, 948 P.2d 261, 263 (1997) (explaining that SCR 48.1(5)'s purpose
                                                                          is to
 prevent parties from testing the waters and then challenging a judge
                                                                      who
 rules unfavorably). As to petitioner's other arguments, we conclude
                                                                      that
 petitioner has not demonstrated that our intervention by extraordinar
                                                                        y
 writ relief is warranted. See Pan v. Eighth Judicial Dist. Court, 120
Nev.
222, 228, 88 P.3d 840, 844 (2004). We note that the matter is scheduled
 for an evidentiary hearing on May 11, 2016. Petitioner may appeal from
 an order finally resolving issues as to visitation, if aggrieved. See id.
                                                                           at
 224, 88 P.3d at 841 (explaining that an appeal is generally an adequ
                                                                      ate
 legal remedy precluding writ relief); see also NRAP 3A(b)(7) (allowing an
 appeal from an order finally altering child custody). Accordingly,
                                                                        we
 decline to intervene in this matter and we deny the petition in Docket
                                                                        No.
 70142. See NRAP 21(b)(1); Smith v. Eighth Judicial Dist. Court, 107
Nev.
674, 677, 818 P.2d 849, 851 (stating that a petition for extraordinary
                                                                       writ
relief is purely discretionary with this court)."
             Further, the notice of appeal informing the court of the filing
of the writ petition fails to identify any appealable order. And it appea
                                                                          rs
from the district court docket entries and minutes that no appealable
order has been entered. See NRAP 3A. A notice of appeal filed before
entry of a final written judgment is premature and of no effect.   See NRAP
4(a)(1); Rust v. Clark Cty. School Dist.,   103 Nev. 686, 747 P.2d 1380

      'Petitioner's emergency motion to stay the district court proceedings
pending this court's ruling on the writ petition is denied as moot.




                                     2
 (1987). We conclude that we lack jurisdiction over the appeal in Docket
No. 70191 and therefore dismiss it.
            It is so ORDERED.




                                                              ,   J.
                                  Douglas




cc:   Hon. William S. Potter, District Judge, Family Court Division
      Tiffani D. Hurst
      Standish Naimi Law Group
      Eighth District Court Clerk




                                      3